Citation Nr: 1526488	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-19 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher (compensable) initial rating for the loss of all teeth. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1948 to July 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran initially requested a videoconference hearing before the Board, but withdrew that request in writing. 


FINDING OF FACT

In July 2014, prior to the promulgation of a Board decision regarding the issue of a higher initial rating for the loss of all teeth, the Veteran withdrew the issue from appellate consideration.


CONCLUSION OF LAW

The Veteran's appeal for a higher (compensable) initial rating for the loss of all teeth is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2010, the RO issued a rating decision which denied a higher (compensable) initial rating for the loss of all teeth. After the issuance of that rating decision, in November 2010, the Veteran filed a timely Notice of Disagreement (NOD), specifically disagreeing with the denial of that claim. In June 2011, the RO issued a Statement of the Case (SOC) and, in February 2011, the Veteran filed a timely Substantive Appeal regarding that issue. On July 31, 2014, the Board issued a notice to the Veteran, indicating that the Board had received his appeal from the RO. 


Under VA regulations, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. Such withdrawals are to be filed at the Agency of Original Jurisdiction (in this instance, the RO) until the Veteran receives notice that the appeal has been transferred to the Board. 38 C.F.R. 
§ 20.204.

On July 16, 2014, prior to the transfer of the Veteran's claims file from the RO to the Board, the Veteran filed a statement with the RO, stating that he wished to withdraw his appeal and cancel a scheduled videoconference hearing. As the Veteran's statement complied with VA regulations regarding the withdrawal of a Substantive Appeal, the Veteran's appeal is considered to have been withdrawn as of that date. 

On July 29, 2014, the Veteran submitted a written statement to the RO, indicating that he wished to continue his appeal and requested a postponement of the scheduled videoconference hearing. The withdrawal of an appeal will be deemed a withdrawal of both the NOD and the Substantive Appeal as to all issues to which the withdrawal applies. Withdrawal does not preclude the filing a new NOD and, after a SOC is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed. 38 C.F.R. § 20.204(c). There are no statutory or regulatory provisions allowing for reinstatement of an appeal once it has been withdrawn and the time period for perfecting an appeal has expired.

In filing the July 16, 2014 written statement, the Veteran withdrew both the November 2010 NOD and February 2011 Substantive Appeal to the Board. The subsequently filed July 29, 2014 written statement does not contain any notation indicating that it was filed to replace the withdrawn November 2010 NOD. Yet, even if the Veteran had filed the written statement as a replacement for the withdrawn NOD, in order for it to have been timely, the Veteran would have had to have submitted it within one year from the date of the mailing of the August 2010 rating decision which denied his claim. See 38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.302 (2014). As the July 29, 2014 written statement was not submitted within one year of the August 2010 rating decision, it would not have been a timely replacement for the withdrawn NOD and could not have revived the appeal of his withdrawn claim. See 38 C.F.R. §§ 20.204(c), 20.302.

As the Veteran withdrew his appeal for a higher (compensable) initial rating for the loss of all teeth, the appeal regarding that issue is dismissed.


ORDER

The issue of a higher (compensable) initial rating for the loss of all teeth is dismissed



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


